—In an interpleader action, the defendants Scott Amer and Yvone Amer appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (DiNoto, J.), dated January 5, 2000, as denied that branch of their motion which was to vacate a judgment of the same court, dated March 9, 1998.
*541Ordered that the order is reversed insofar as appealed from, on the law, with costs, that branch of the motion which was to vacate the judgment is granted, and the judgment dated March 9, 1998, is vacated.
The Supreme Court erred in denying the appellants’ motion to vacate the judgment dated March 9, 1998, as that judgment was issued in error (see, CPLR 5019 [a]; Herpe v Herpe, 225 NY 323; Osamwonyi v Grigorian, 220 AD2d 400; Matter of Department of Social Servs. [Collette] v Overdorf, 115 AD2d 274).
The appellants’ request, inter alia, for costs on the appeal is granted to the extent indicated and is otherwise denied. Santucci, J. P., Altman, Luciano and H. Miller, JJ., concur.